Citation Nr: 0122345	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  96-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
to left gluteal region.

2.  Entitlement to an initial compensable rating for a scar 
to the lower abdominal wall with possible retained foreign 
body.

3.  Entitlement to an increased rating in excess of 30 
percent for residuals of a shell fragment wound, Muscle Group 
III, of the right shoulder girdle, with retained foreign body 
and chronic tendonitis.


REPRESENTATION

Appellant represented by:	James W. Demero


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  The Board 
notes that, in a November 1994 rating decision, the RO denied 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  During the pendency of 
this appeal, in a February 2000 rating decision, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent evaluation and awarded 
entitlement to TDIU, effective December 4, 1998.

The veteran testified at an RO hearing in June 1995.  In VA 
Form-9's dated in September 1995 and March 1996, the veteran 
requested a Board hearing at the Central Office and a Travel 
Board hearing, respectively.  In a statement received later 
in March 1996, the veteran withdrew his request of any type 
of Board hearing. See 38 C.F.R.  § 20.704(e) (2000). 


REMAND

The Board concludes that this case must be remanded to the 
RO.  In this regard, the Board notes that, in a January 1995 
rating decision, the RO granted service connection for scars 
to the left gluteal region and to the lower abdominal wall 
with possible retained foreign body and assigned 
noncompensable ratings, effective from June 1994.  The Board 
construes a VA Form-9 dated and submitted by the veteran in 
September 1995 as a notice of disagreement (NOD) with regard 
to the initial noncompensable ratings for the veteran's scars 
to the left gluteal region and lower abdominal wall.  The 
Board construes a March 1996 statement by the veteran 
referring to residuals of mortar fragments to the back as a 
substantive appeal with regard to denial of entitlement to 
initial compensable ratings for scars to left gluteal region 
and to the lower abdominal wall with possible retained 
foreign body.

Similarly, the Board observes that an August 1995 Hearing 
Officer decision denied an increased rating in excess of 30 
percent for residuals of a shall fragment wound, Muscle Group 
III, of the right shoulder girdle, with retained foreign body 
and chronic tendonitis.  The Board construes a June 1996 VA 
Form 646 filed by the veteran's former representative as a 
substantive appeal with regard to entitlement to an increased 
rating in excess of 30 percent for residuals of a shall 
fragment wound, Muscle Group III, of the right shoulder 
girdle, with retained foreign body and chronic tendonitis. 

Subsequently, in August 1999, the veteran changed his 
representative.  The current representative was furnished 
copies of the veteran's claims folder in 1999 and has 
continued to receive copies of important correspondence.  
However, the representative has made no presentation or 
argument in support of the veteran's claim.  The Board 
believes the representative at least should be asked whether 
he wishes to do so.  

By December 1999 and February 2000 rating decisions, the RO, 
in pertinent part, granted service connection for bilateral 
hearing loss (30 percent disabling), tinnitus (10 percent), 
scars of the right shoulder (10 percent disabling), and for 
PTSD (30 percent) and awarded entitlement to TDIU.  In a 
March 2000 letter notifying the veteran of award of 
entitlement to TDIU, the veteran was asked to reply within 30 
days and indicate on an enclosed attachment whether he wished 
to cancel his appeal with regard to the following issues: 
initial compensable ratings for scars to left gluteal region 
and the lower abdominal wall with possible retained foreign 
body and an increased rating in excess of 30 percent for 
residuals of a shall fragment wound, Muscle Group III, of the 
right shoulder girdle, with retained foreign body and chronic 
tendonitis.  A copy of the RO's letter was sent to the 
veteran's new representative.  No reply has been received 
from the veteran or his representative.  Thus, it is not 
entirely clear whether the veteran desires to continue his 
appeal.  It may be that the representative can contact the 
veteran and find out his wishes in this matter.  

Consequently, before an ultimate decision, this case will be 
remanded to ascertain whether the representative wishes to 
make arguments in support of the veteran's claim, or at least 
his intention to stand on the record, and to ascertain, if 
the representative is able to do so, whether the veteran 
wants to proceed with the issues now certified for appeal.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence on previously 
provided to VA which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  While this case is in remand status, 
the RO will determine whether any further action is required 
by the VCAA.   

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran's 
representative and ask him whether he 
wants to file a presentation, however 
brief or lengthy, in support of the 
veteran's claim.  Also, the 
representative might be asked to 
ascertain from the veteran if he wishes 
to proceed with his appeal in light of 
his current award of a total disability 
rating.  The veteran must respond in 
writing if he longer wishes to pursue the 
issues currently on appeal.  

2.  After attempting the above, the RO 
should review any matter appropriate, 
including compliance by VA with the VCAA, 
and then return the case to Board for 
final appellate determination as may be 
required.  

The purpose of this REMAND is to ensure due process. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




